People v Rumola (2018 NY Slip Op 06159)





People v Rumola


2018 NY Slip Op 06159


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

109350

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vLAWRENCE W. RUMOLA, Appellant.

Calendar Date: August 6, 2018

Before: Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ.


G. Scott Walling, Slingerlands, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Dooley, J.), rendered April 7, 2017, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree (two counts) and grand larceny in the fourth degree (two counts).
Defendant and a codefendant were indicted and charged with burglary in the third degree (two counts) and grand larceny in the fourth degree (two counts). Defendant thereafter pleaded guilty as charged, with the understanding that the plea would also be in satisfaction of 15 uncharged burglaries and without any promise being made as to the sentence. County Court sentenced defendant to an aggregate prison term of 3 to 9 years. Defendant now appeals.
Defendant's sole contention on appeal is that his sentence is harsh and excessive. We disagree. The record reflects that, in imposing sentence, County Court considered defendant's substance abuse history, as well as his criminal history that spans nearly 20 years in multiple jurisdictions and includes other burglary convictions, and the fact that the plea satisfied numerous other uncharged crimes. On the record before us, we discern no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Brunker, 159 AD3d 1147, 1148 [2018]; People v Best, 158 AD3d 989, 990 [2018]; People v Hope, 274 AD2d 673, 674 [2000], lv denied 95 NY2d 890 [2000]).
Garry, P.J., Egan Jr., Lynch, Devine and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.